PER CURIAM.
This cause came before the court upon petition for certiorari filed by the claimant when the full commission reversed the order of the deputy commissioner awarding him compensation and dismissed the claim. After oral argument and careful study of the record we agree that the order of the deputy was deficient in specific findings of fact and therefore defective and should be reversed, but we think that the cause should be remanded to the deputy commissioner for reconsideration and further findings of fact in accordance with the requirements as delineated in Hardy v. City of Tarpon Springs, 81 So.2d 503 (Fla.1955) and Wiedman v. Daryl Products Corporation, 127 So.2d 448 (Fla.1961).
Accordingly, we quash the order of the commission with directions that the cause be remanded to the deputy commissioner for reconsideration and further findings of fact.
It is so ordered.
THOMAS, ROBERTS, THORNAL and CALDWELL, JJ., concur.
DREW, C. J., dissents with opinion.
O’CONNELL and ERVIN, JJ., dissent and concur with DREW, C. J.